Exhibit CCH II, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Six Months Ended June 30, 2008 2007 Earnings Loss from Operations before Minority Interest and Income Taxes $ (77 ) $ (178 ) Fixed Charges 520 510 Total Earnings $ 443 $ 332 Fixed Charges Interest Expense $ 505 $ 496 Amortization of Debt Costs 11 10 Interest Element of Rentals 4 4 Total Fixed Charges $ 520 $ 510 Ratio of Earnings to Fixed Charges (1) - - (1)Earnings for the six months ended June 30, 2008 and 2007 were insufficient to cover fixed charges by $77 million and $178 million, respectively.As a result of such deficiencies, the ratios are not presented above.
